TRINSEO LLC

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 11, 2018 (the
“Agreement Date”), among Trinseo LLC, a Delaware limited liability company, with
offices at 1000 Chesterbrook Boulevard, Suite 300, Berwyn, Pennsylvania 19312
(the “Company”), and Frank A. Bozich (the “Executive”).

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive and the Executive will
serve as Chief Executive Officer and President of the Company and its ultimate
parent Trinseo S.A. (the “Parent”) and to pay all of the Executive’s
compensation as described in this Agreement;

WHEREAS,  Parent desires to grant the Executive certain equity awards described
in this Agreement and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Chief Executive Officer and President of the
Company and Parent.  In this capacity, the Executive shall have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as may reasonably be
assigned to the Executive that are not inconsistent with the Executive’s
position as Chief Executive Officer and President of the Company and Parent.  As
soon as practical, the Executive shall be nominated to serve as a member of the
Board of Managers (or similar governing body) of Parent (the “Board”) and of the
Board of Directors of the Company.  The Executive’s primary place of employment
with the Company shall be in the Philadelphia, Pennsylvania metropolitan area;
provided that the Executive understands and agrees that the Executive will be
required to travel frequently for business purposes. The Executive shall report
directly to the Board.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company and the Parent,  provided that the foregoing shall not
prevent the Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board (which approval
shall not be

 

1

--------------------------------------------------------------------------------

 



unreasonably withheld), other for profit companies; provided that the Executive
shall be permitted to serve on the board of directors of OGE Energy Corporation,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not violate Section
10 hereof, interfere or conflict with the Executive’s duties hereunder or create
a business or fiduciary conflict.

2. EMPLOYMENT TERM AND AGREEMENT TERM.  The Company agrees to employ the
Executive pursuant to the terms of this Agreement commencing on a mutually
agreed to date (the “Effective Date”), no earlier than February 18, 2019 and no
later than March 18, 2019, for a three-year term, which shall automatically
renew for successive one-year periods; unless either party gives one (1) year
advance written notice of non-renewal.  Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 7 hereof, subject to Section 8 hereof. The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Term.”  This Agreement is conditioned
on the Executive: (i) passing a background check; (ii) passing a screening for
illegal and controlled substances; (iii) verifying employment eligibility via an
I-9 form with supportive documentation; and (iv) providing the Company with the
results of your most recent physical examination showing the absence of any
conditions that would preclude the Executive from fulfilling the obligations
contemplated in this Agreement.  This Agreement shall be deemed effective on the
Agreement Date and shall run until it is terminated in accordance with Section 7
hereof, subject to Section 8 hereof.

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary at an annual rate of not less than $1,000,000, payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof) during the first ninety (90) days
of each calendar year, and the base salary in respect of such calendar year may
be increased above, but not decreased below, its level for the preceding
calendar year, by the Board. The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4. ANNUAL BONUS.

(a) During the Employment Term, the Executive shall be eligible for an annual
cash performance bonus (an “Annual Bonus”) in respect of each calendar year that
ends during the Employment Term, to the extent earned based on performance
against objective performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Board, after
consultation with the Executive, to occur as soon as practicable after the
commencement of such calendar year, but no later than ninety (90) days after the
commencement of such calendar year. The Executive’s targeted Annual Bonus for a
calendar year shall equal 130% of the Executive’s Base Salary for such calendar
year (the “Target Bonus”) if target levels of performance for such year are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Board for such year when it establishes the targets
and performance criteria for such year); provided that the Executive’s maximum
Annual Bonus for any calendar year during the Employment Term shall equal 200%
of the Target Bonus for such calendar year. The payment of the Annual Bonus for
2019 will

 

2

--------------------------------------------------------------------------------

 



be prorated for the year. The Executive’s Target Bonus shall be subject to
annual review by the Board (or a committee thereof) during the first ninety (90)
days of each calendar year, and the Target Bonus for such calendar year may be
increased above, but not decreased below, the levels for the preceding calendar
year, by the Board.

(b) The Executive’s Annual Bonus for a calendar year shall be determined by
the Board (or a committee thereof) after the end of the applicable calendar year
based on the level of achievement of the applicable performance criteria, and
shall be paid to the Executive in the calendar year following the calendar year
to which such Annual Bonus relates at approximately the same time annual bonuses
are paid to other senior executives of Company and Parent, subject to continued
employment at the time of payment (except as otherwise provided in Section 8
hereof).

(c) After  3 years of employment, the Annual Bonus will be treated under the
retirement eligible provisions of the Performance Award Plan.

 

5. EQUITY AWARDS.

(a) The Parent shall grant to the Executive incentive equity awards in calendar
year 2019 as herein defined and for subsequent calendar years as may be
determined and adjusted from time to time, (the “Long Term Incentive Equity
Awards”), with grant date fair value equal to 275% of Base Salary for calendar
year 2019, in each case, in the same form and subject to the same vesting terms
and conditions as incentive equity awards granted to similarly situated senior
executives of the Parent.    As a reference, for calendar year 2018, the Long
Term Incentive Equity Awards were allocated as: 30% Stock Options with a 3-year
pro rata vesting, 30% Restricted Share Units with 3-year cliff vesting and 40%
Performance Units with a 3-year performance vesting measured against Total
Shareholder Return. The first annual grant will be granted on the Effective
Date, and subsequent equity awards will be granted annually, according to the
Long Term Incentive (“LTI”) Plan.

(b) In addition, in consideration of the forfeiture by the Executive of certain
compensation at Executive’s prior employer, the Parent shall issue a one-time
special off cycle Long Term Incentive Equity Award in the amount of $2,000,000
on the Effective Date.

(c) After  3 years of employment, all of the Executive’s Long Term Incentive
Equity Awards will be treated under the retirement eligible provisions of the
LTI Plan.

(d) The terms and conditions of the Long Term Incentive Equity Awards will be
set forth in award agreements provided by the Parent, electronically or
otherwise and will be provided to the Executive as soon as practicable after the
grant dates and which the Executive will be required to sign or accept in
accordance with the Parent’s acceptance procedures.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company, Parent or any of
their direct or indirectly controlled subsidiaries (each an “Affiliate”) has
adopted or may adopt, maintain or contribute to and

 

3

--------------------------------------------------------------------------------

 



which benefit any of the senior executives of the Company, Parent or any
Affiliate, on a basis no less favorable than that applicable to any such senior
executives, where such basic company paid element (medical, dental, life
insurance and disability insurance) shall be effective as of the Effective Date
and any additional options elected by the Executive shall be subject to
satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided hereunder. The
Executive’s participation in any such employee benefit plan shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time, if and to the extent allowed pursuant to the
terms of such plan, provided that any such amendment may have no more adverse
effect on the Executive than on any other participant in such plan. The Company
may provide perquisites to the Executive at the discretion of the Board.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled
to paid vacation in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time based; provided that the
Executive’s vacation accrual shall be calculated as if the Executive had thirty
(30) years of employment with the Company.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

(d) CASH SIGNING BONUS. In consideration of the forfeiture by the Executive of
certain compensation at the Executive’s prior employer, the Company shall pay to
the Executive a one-time lump sum cash payment in the amount of $538,244 gross
(the “Cash Signing Bonus”) which shall be payable as an advance on or before the
three (3) month anniversary of the Effective Date and shall become fully vested
after two (2) years from the Effective Date, subject to the Executive’s
continued and non-terminated employment with the Company. In the event that the
Executive’s employment with the Company terminates as a result of a termination
by the Company for Cause or by the Executive without Good Reason at any time
within a period of two (2) years following the Effective Date, the Executive
shall be required to repay the pro-rata unvested portion of the advanced Cash
Signing Bonus to the Company calculated using the number of months remaining in
the two (2) years following the Effective Date. For example, the Executive would
be required to repay $269,122 in the event his employment with the Company
terminates on the twelve-month anniversary of the Effective Date as a result of
a termination by the Company for Cause or by the Executive without Good Reason.
Such amount shall be repaid to the Company no later than thirty (30) days
following such termination date and, at the Company’s election, the Company may
offset such amount against any amount owed by the Company to the Executive.

(e) RELOCATION. The Executive agrees to relocate to the Philadelphia,
Pennsylvania metropolitan area as soon as practicable following the Effective
Date and the Company will provide relocation services in line with the Company’s
Guidelines for Relocating External New Hires to/within the United States.

7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:



 

4

--------------------------------------------------------------------------------

 



(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Company’s outside insurance provider’s physician in consultation with the
Executive’s physician.. The Executive shall cooperate in all respects with the
Company if a question arises as to whether the Executive has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Executive’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean the Executive’s (i) continued
failure to follow the lawful and reasonable directives of the Board after
written notice from the Board and a period of no less than thirty (30) days to
cure such failure; (ii) willful misconduct or gross negligence in the
performance of the Executive’s duties; (iii) conviction of, or pleading of
guilty or nolo contendere to, a non-vehicular felony; (iv) material violation of
a material written Company or Parent policy that is not cured within fifteen
(15) days of written notice from the Board; (v) performance of any material act
of theft, embezzlement, fraud or misappropriation of or in respect of the
Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company or Parent after
written request for cooperation from the Board and a period of no less than ten
(10) days to cure such failure; (vii) commission of any criminal act or other
act involving moral turpitude, sexual harassment or drug  violations (after an
independent investigation concludes that such acts occurred and Executive has
been presented with opportunity to participate in the investigation);
(viii) commission of any willful act which brings public disrepute, contempt,
scandal, or ridicule, or which shocks or offends the community or any group or
class thereof, or which reflects unfavorably upon Company or Parent and, as a
result of such act or involvement, reduces the commercial value of Company's or
Parent’s association with Executive; (ix) willful actions (other than legal
action or arbitration arising out of this Agreement) or making or authorizing
statements in derogation of Company or Parent or their products and such actions
or statements become public during the Term that result in damage to the
business of the Company;  or (x) breach of any of the restrictive covenants set
forth in Section 10 hereof or in any other written agreement between the
Executive and the Company and/or its affiliates that causes material and
demonstrable harm to the Company or Parent and that is not cured within fifteen
(15) days of written notice from the Board (a “Material Covenant  Violation”).  

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board or the board of directors of the Company or (B) the
advice of counsel for the Company or Parent shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of

 

5

--------------------------------------------------------------------------------

 



the Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (excluding the Executive, if the Executive is a member of the Board) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Board), finding that, in
the good faith opinion of the Board, the Executive is guilty of the conduct
described in one or more of clauses (i) through (x) of the preceding paragraph,
and specifying the particulars thereof in detail.

(d) WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) other than following the receipt of the Company's written
notice pursuant to Section 7(d), the material diminution in the Executive’s
position, duties or authorities or assignment of duties materially inconsistent
with the Executive’s position with Parent, including but not limited to the
Executive ceasing to be the sole Chief Executive Officer and President of
Parent, and a member of the Board; (ii) the  relocation of the Company’s primary
offices in Berwyn, Pennsylvania by more than thirty-five (35) miles from its
current location; (iii) a reduction in Base Salary or Target Bonus; (iv) the
Company’s failure to grant Executive the Long Term Incentive Equity Awards set
forth in Section 5 of this Agreement; or (v) the Company’s material breach of
this Agreement. The Executive shall provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
ninety (90) days after the Executive first gains actual knowledge of the
occurrence of such circumstances, and actually terminate employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day
correction period described above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive.  For
avoidance of doubt, succession planning or successor candidate evaluation by the
Company, shall not, by itself, constitute Good Reason.

(f) WITHOUT GOOD REASON. Upon twelve (12) months’ written notice by the
Executive to the Company of a voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than the expiration of the notice period; provided that if the Company
accelerates the effective date of termination, then the Executive will continue
to receive Base Salary through the expiration of the twelve (12) months’ notice
period). In such event, the last day of employment as provided in the notice
period, or an earlier date at the Company’s option, shall be the Executive’s
termination date for all purposes of this Agreement, including without
limitation, the termination date for determining termination benefits pursuant
to Section 8 hereof. The Company’s election to accelerate the Executive’s
termination date shall not be considered a termination by the Company without
Cause or constitute Good Reason hereunder. In addition, the Company may
transition Executive’s duties and responsibilities to others during the notice
period and such diminution of duties and responsibilities shall not constitute
Good Reason as provided for herein.



 

6

--------------------------------------------------------------------------------

 



(g) NON-RENEWAL. If the Executive’s employment is terminated by the Company or
the Executive due to non-renewal as provided for in Section 2.  For the sake of
clarity, the Executive shall be treated as retirement eligible as provided for
in Sections 4(c) and 5(c) if either the Company or the Executive provide notice
of non-renewal of the initial three year term, provided that the Executive
serves the remainder of the twelve months’ notice period if requested by the
Company. If such notice of non-renewal is given by the Executive, then during
the twelve months’ notice period any: (i) diminution in the Executive’s
position, duties or authorities or assignment of duties; or (ii) acceleration of
the termination date; shall not give rise to Good Reason.

8. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive’s estate shall be
entitled to the following (with the amounts due under Sections 8(a)(i) through
8(a)(v) hereof to be paid, unless otherwise provided below, within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii) an amount equal to the pro-rata portion of the Executive’s Target Bonus
for the calendar year of termination (determined by multiplying the Target Bonus
for the year of termination by a fraction, the numerator of which is the number
of days during the calendar year of termination that the Executive is employed
by the Company and the denominator of which is 365); provided that to the extent
that the payment of such amount constitutes “nonqualified deferred compensation”
for purposes of “Code Section 409A” (as defined in Section 24 hereof), such
payment shall be made on the sixtieth (60th) day following such termination;

(iv) reimbursement for any unreimbursed business expenses incurred through the
date of termination; 

(v) payment in respect of any accrued but unused vacation time in accordance
with Company policy; and

(vi) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b) DISABILITY.In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE, WITHOUT GOOD REASON OR NON-RENEWAL.  If the
Executive’s employment is terminated (x) by the Company for Cause, or (y) by

 

7

--------------------------------------------------------------------------------

 



the Executive without Good Reason or by either the Company or the Executive due
to non-renewal, the Company shall pay to the Executive the Accrued Benefits;
provided that, in the event of a termination for Cause, the Executive shall not
be entitled to the benefits described in Sections 8(a)(ii) and 8(a)(iii); and
provided further that, in the event of a resignation by the Executive without
Good Reason, the Executive shall not be entitled to the benefits described in
Section 8(a)(iii).

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated (x) by the Company other than for Cause pursuant to
Section 7(c) hereof or (y) by the Executive for Good Reason (collectively, a
“Qualifying Termination”),  the Company shall pay or provide the Executive with
the following:

(i) the Accrued Benefits;

(ii) subject to the Executive’s not engaging in a Material Covenant Violation or
a material breach of Section 11 hereof that is not cured within thirty (30) days
of written notice from the Board (a “Material Cooperation Violation”), the
Executive shall be entitled to an amount equal to two (2.0) multiplied by the
annual sum of the Executive’s Base Salary and Target Bonus in effect for the
then-current year of termination (the “Severance Amount”), paid in equal monthly
installments for a period of twenty-four (24) months following such termination;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A, any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto; and

(iii) subject to (A) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Executive’s continued copayment of premiums at the same level
and cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and his eligible dependents) for a
period of twenty-four (24) months following such termination, provided that if
the Company’s group health plan is self-insured, the Company will report to the
appropriate tax authorities taxable income to the Executive equal to the portion
of the deemed cost of such participation (based on applicable COBRA rates) not
paid by the Executive; provided further, that in the event that the Executive
obtains other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 8(d)(iii) shall immediately cease
 once Executive is eligible to enroll in such coverage from his new employer;
and provided further, that in the event that the Executive enrolls in coverage
through Medicare, a spousal plan, or an Insurance Exchange, rather than COBRA,
the Company will pay to Executive the amount equivalent to the Company share of
COBRA premiums for twenty-four  (24) months as if Executive had enrolled in
COBRA.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or

 

8

--------------------------------------------------------------------------------

 



any similar state statute or regulation.

(e) CHANGE IN CONTROL.

(i) This Section 8(e) shall apply if the Executive’s employment by the Company
is terminated (x) by the Company other than for Cause pursuant to Section 7(d)
hereof, or (y) by the Executive for Good Reason, in either case, during the
Employment Term and the two (2)-year period commencing upon a Change in Control.
Subject to the Executive’s not engaging in a Material Covenant Violation or a
Material Cooperation Violation, upon a termination described in the preceding
sentence, the Executive shall receive the benefits set forth in Section 8(d)(i),
(ii) and (iii), except that in lieu of receiving the Severance Amount, as
applicable, in installments as contemplated under Section 8(d)(ii), the
Executive shall receive a lump sum payment equal to the applicable Severance
Amount, on the date of such termination; provided that to the extent that the
payment of the applicable amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, such payment shall be made on
the sixtieth (60th) day following such termination.

(ii) For purposes of this Agreement, the term “Change in Control” shall mean the
consummation of the first transaction following the Effective Date, whether in a
single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), (A) acquires
(whether by merger, consolidation, or transfer or issuance of equity interests
or otherwise) equity interests of Parent (or any surviving or resulting entity)
representing more than fifty percent (50%) of the outstanding voting securities
or economic value of Parent (or any surviving or resulting entity), or (B)
acquires assets constituting all or substantially all (more than eighty percent
(80%)) of the assets of Parent and its subsidiaries (as determined on a
consolidated basis).

(f) CODE SECTION 280G.

(i) Change in Control Prior to Publicly Traded Equity of Company.  So long as
the Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in the
event that any payment that is either received by the Executive or paid by the
Company on the Executive’s behalf or any property, or any other benefit provided
to the Executive under the Agreement or under any other plan, arrangement or
agreement with the Company or any other person whose payments or benefits are
treated as contingent on a change of ownership or control of the Company (or in
the ownership of a substantial portion of the assets of the Company) or any
person affiliated with the Company or such person (but only if such payment or
other benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), would be subject to the tax imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) (the “Excise Tax”), the Company shall, with respect to
such Company Payments, use its reasonable best efforts to obtain a vote
satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax.  In the
event that a vote satisfying the requirements of Section 280G(b)(5) of the Code
is not obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three (3)
times the Executive’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”). Any reduction of the
Company Payments pursuant to the foregoing shall occur in the following order:
(A) any cash severance payable by reference to the Executive’s Base Salary or
Annual Bonus; (B) any other cash amount

 

9

--------------------------------------------------------------------------------

 



payable to the Executive; (C) any benefit valued as a “parachute payment;” and
(D) acceleration of vesting of any equity award.

(ii) Change in Control Upon or Following Publicly Traded Equity of Company.  In
the event that Company Payments become payable to the Executive during any
period in which the Company is not an entity described in Section
280G(b)(5)(A)(ii)(I) of the Code, if the Company Payments will be subject to the
Excise Tax, then the Executive will be entitled to receive either (A) the full
amount of the Company Payments, or (B) a portion of the Company Payments having
a value equal to the Safe Harbor Amount, whichever of clauses (A) and (B), after
taking into account applicable federal, state, and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest portion of the Company Payments.  Any reduction of the Company
Payments pursuant to the foregoing shall occur in the same manner as provided in
the last sentence of Section 8(f)(i) hereof.

(iii) Accountants.  Any determination required under this Section 8(f) shall be
made in writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive.  For purposes of making any calculation required by this
Section 8(f), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code; provided, however, the accountants will factor in the adverse value
to the Executive of the non-competition restriction set forth in Section 10(b)
in determining such calculation.

(g) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from the Board (following a
request by the Company) and shall promptly resign from any other position as an
officer, director or fiduciary of the Company, Parent and any Affiliate.

9. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable
and benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits (other than the amount described in Section 8(a)(iii) hereof)
shall only be payable if the Executive delivers to the Company and does not
revoke a general release of claims in favor of the Company in substantially the
form of Exhibit A attached hereto. Such release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by the Executive as a result of employment by a subsequent employer (except as
provided in Section 8(d)(iii) hereof). The Company’s obligations to pay the
Executive amounts hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or any of its
affiliates.

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with
the Company and its Affiliates, the Executive will learn confidential
information regarding Parent and its Affiliates (the “Parent Group”). The
Executive agrees that the Executive shall not, directly or

 

10

--------------------------------------------------------------------------------

 



indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Parent Group, either during the period of the Executive’s
employment or at any time thereafter, any business and technical information or
trade secrets, nonpublic, proprietary or confidential information, knowledge or
data relating to the Parent Group, or received from third parties subject to a
duty on the Parent Group’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes, in each case which
shall have been obtained by the Executive during the Executive’s employment by
the Parent Group. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; or
(iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). The terms and conditions of this Agreement shall remain strictly
confidential, and the Executive hereby agrees not to disclose the terms and
conditions hereof to any person or entity, other than immediate family members,
legal advisors or personal tax or financial advisors, or prospective future
employers solely for the purpose of disclosing the limitations on the
Executive’s conduct imposed by the provisions of this Section 10 who, in each
case, shall be instructed by the Executive to keep such information
confidential.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Parent Group that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Parent Group. Accordingly, during the
Executive’s employment hereunder and for a period of two (2) years thereafter,
the Executive agrees that the Executive will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with any material business of the Parent or any
Affiliate or in any other material business in which the Parent or any Affiliate
has taken material steps and has material plans, on or prior to the date or
termination, to be engaged in on or after such date, in any locale of any
country in which the Company or such Affiliate conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with Parent or any of its Affiliates, so long as the Executive has no active
participation in the business of such corporation.

(c) NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for a period of two (2) years thereafter, the Executive agrees that
the Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of Parent or an Affiliate to purchase goods or services then sold by
Parent or any Affiliate from another person, firm, corporation or other entity
or assist or aid any other persons or entity in identifying or soliciting any
such customer, (ii) solicit, aid or induce any employee, representative or agent
of Parent or any Affiliate to leave such employment or retention or, in the case
of employees, to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with Parent or any
Affiliate, or hire or retain any

 

11

--------------------------------------------------------------------------------

 



such employee, or take any action to materially assist or aid any other person,
firm, corporation or other entity in identifying, hiring or soliciting any such
employee, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between Parent or any Affiliate and any of
their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 10(c) while so
employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 10(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Parent or Affiliate-related individuals or entities.

(d) INVENTIONS.   The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments or
works of authorship (“Inventions”), whether patentable or unpatentable, (A) that
relate to the Executive’s work with the Parent Group, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or (B)
suggested by any work that the Executive performs in connection with the Parent
Group, either while performing the Executive’s duties with the Parent Group or
on the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon. The Executive
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company. The Records shall be the
sole and exclusive property of the member of the Parent Group designated by
Parent, and the Executive will surrender them upon the termination of the
Employment Term, or upon the Company’s request. The Executive will assign to the
member of the Parent Group designated by Parent the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Executive’s name or
in the name of the member of the Parent Group designated by Parent, applications
for patents and equivalent rights (the “Applications”). The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all acts as may be
requested from time to time by the Company with respect to the Inventions. The
Executive will also execute assignments to the member of the Parent Group
designated by Parent of the Applications, and give the member of the Parent
Group designated by Parent and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Parent
Group’s benefit, all without additional compensation to the Executive from the
Parent Group.

(i) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Parent
Group and the Executive agrees that the member of the Parent Group designated by
Parent will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Executive. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, the
Executive hereby irrevocably conveys, transfers and assigns to the member of the
Parent Group designated by Parent, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in

 

12

--------------------------------------------------------------------------------

 



equity for any infringement, or other unauthorized use or conduct in derogation
of the Inventions, known or unknown, prior to the date hereof, including,
without limitation, the right to receive all proceeds and damages therefrom. In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Executive has any rights in the
results and proceeds of the Inventions that cannot be assigned in the manner
described herein, the Executive agrees to unconditionally waive the enforcement
of such rights. The Executive hereby waives any and all currently existing and
future monetary rights in and to the Inventions and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Parent Group.

(e) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).  
 Notwithstanding anything to the contrary in this Agreement, Executive may
retain his rolodex, either in electronic or paper form, in addition to copies of
documents related to his compensation and benefits.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
Parent and the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 10. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates and their trade secrets and confidential information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its Affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 10, other than in response to an attempt by
the Company or an Affiliate to enforce such covenants against the Executive. It
is also agreed that the Affiliates will have the right to enforce all of the
Executive’s obligations to such Affiliates under this Agreement, including
without limitation pursuant to this Section 10.

(g) REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(h) TOLLING. In the event of any violation of the provisions of this Section 10,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention

 

13

--------------------------------------------------------------------------------

 



of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

(i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and 11
hereof shall survive the termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities and personal after
employment by the Company), the Executive will reasonably respond and provide
information with regard to matters in which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company, the Affiliates and their respective
representatives in defense of all claims that may be made against the Company or
the Affiliates, and will reasonably assist the Company and the Affiliates in the
prosecution of all claims that may be made by the Company or the Affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or the
Affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or Affiliates with respect to
such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating, telephonic,
counsel and other expenses incurred by the Executive in complying with this
Section 11.

12. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the remedies at law for a breach or threatened breach of any of the
provisions of Section 10 hereof or Section 11 hereof could be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, Parent and/or
the Company may be entitled to seek to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In the
event a court of competent jurisdiction determines that a Material Covenant
Violation or a Material Cooperation Violation by the Executive has occurred, any
severance being paid to the Executive pursuant to this Agreement or otherwise
shall immediately cease.

13. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. Parent shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of Parent,
provided that Parent shall require such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and, as applicable, this Agreement shall inure to the benefit of Executive’s
heirs and estate. As used in this Agreement, “Parent” shall mean Parent and any
successor to all or substantially all of its business and/or assets, which
assumes and agrees to perform the duties and obligations of Parent under this
Agreement by operation of law or otherwise.

 

14

--------------------------------------------------------------------------------

 



In the event of a sale of the Company (or all or substantially all of its
business) to an independent third party in connection with a transaction that
does not constitute a Change in Control, the Company and the Executive shall
assign the Company’s rights and obligations hereunder to Parent or to a mutually
agreed upon direct or indirect subsidiary of Parent, and the Company shall be
released from its obligations hereunder.

14. NOTICES.For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

 

At the address listed above, or such other address in the Company’s files that
the Executive may update from time to time.

With a copy (which shall not constitute notice hereunder) to:

 

Katherine Blostein

Outten & Golden LLP

685 Third Avenue, Floor 25

New York, New York 10017

 

If to the Company:

 

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania 19312

Attention:Sr. Vice President & Chief Legal Officer

With a copy (which shall not constitute notice hereunder) to:

 

Trinseo Europe GmbH

Zugerstrasse 231

Horgen, CH-8810, Switzerland

Attention:Sr. Vice President & Chief Human Resources Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this

 

15

--------------------------------------------------------------------------------

 



Agreement (including the Exhibits hereto) and any form, award, plan or policy of
the Parent Group, the terms of this Agreement shall govern and control.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. INDEMNIFICATION. The Parent Group hereby agrees to indemnify the Executive
and hold the Executive harmless to the fullest extent allowable under applicable
law against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Parent Group. This obligation shall
survive the termination of the Executive’s employment with the Company.

19. LIABILITY INSURANCE. The Parent Group shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Parent Group covers its other officers and directors.

20. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

21. DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Executive’s employment by the Company or any Affiliate, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR
THE COMPANY’S

 

16

--------------------------------------------------------------------------------

 



PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at the Executive’s or the Company’s
address as provided in Section 14 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Delaware. Each party shall be
responsible for its own legal fees incurred in connection with any dispute
hereunder.

22. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Parent Group.

23. REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to Parent and the Company entering
into this Agreement, and to the extent that either of such representations is
untrue in any material respect at any time or for any reason, this Agreement
shall be voidable by Parent and the Company such that the parties hereunder
shall be relieved of all of their respective duties and obligations hereunder;
provided that any termination of the Executive’s employment resulting from the
Company exercising its rights pursuant to this sentence shall be treated as a
termination of employment by the Executive without Good Reason. If any prior
employer of the Executive, or any affiliate of any such prior employer,
challenges the Executive’s right to enter into this Agreement and to perform all
of the Executive’s obligations hereunder (whether by action against the
Executive, the Company, Parent and/or an Affiliate), the Company, Parent (on
behalf of itself and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge, and the Company
further agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Effective Date), all legal fees and expenses that the
Executive may reasonably incur as a result of his personal defense of such
challenge.



 

17

--------------------------------------------------------------------------------

 



24. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, foreign, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. Any
such modification shall require the written consent of the Executive. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 24(b)(i).

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 24(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits

 

18

--------------------------------------------------------------------------------

 



provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

25. FURTHER ASSURANCES; PARENT GUARANTEE; DATA TRANSFER. The parties hereto
shall cooperate with each other and do, or procure the doing of, all acts and
things, and execute, or procure the execution of, all documents, as may
reasonably be required to give full effect to this Agreement.  Parent hereby
guarantees the performance of the obligations of the Company to pay all cash
amounts due to the Executive pursuant to this Agreement.  In the event that the
Company is unable or unwilling to pay any such amounts when due, upon notice of
such non-payment received by Parent from the Executive, Parent shall immediately
pay such amounts, or take any and all actions necessary to cause one or more
Affiliates to pay such amounts, on behalf of the Company.    You understand
that, in order for Parent Group to administer the compensation and benefits
described in this Agreement, the Parent Group must collect, process and transfer
certain of your personal data and consent to the same. 

26. POST-TERMINATION TAX ISSUES.  For a period of seven (7) years following
termination of the Executive’s employment hereunder, the Company agrees to
cooperate in good faith and use commercially reasonably efforts to comply with
and respond to all reasonable requests from or inquiries by the Executive for
assistance and information in connection with any matters or issues relating to
Executive’s preparation of the Executive’s tax filings and the Executive’s
response to any tax audit or investigation. Such cooperation and assistance
shall include, without limitation, making the Company’s officers, directors,
employees, legal counsel, accountants and other advisors and representatives,
who are familiar with the compensation determinations made by the Company
relating to the Executive’s compensation, reasonably available to the Executive
and the Executive’s representatives, on reasonable notice during normal business
hours (in a manner so as to not interfere with the normal business operations of
the Company); provided, that the Company shall have no obligation to provide the
Executive or his representatives with access to any books or records to the
extent such books and records do not pertain to the preparation of the
Executive’s tax filings and the Executive’s response to any tax audit or
investigation and, to such extent, the Company and its representatives are
entitled to withhold access to or redact any portion of such information.
Notwithstanding anything to the contrary set forth in this Agreement, the Parent
Group shall be required to disclose any information to, or otherwise cooperate
with, the Executive (i) if doing so would reasonably be expected to violate, or
be inadvisable in light of, any order, contract, fiduciary duty, applicable law
or exchange regulation to which the Company or such affiliate is a party or is
subject, (ii) if doing so would reasonably be expected to result in the loss of
the ability to successfully assert attorney-client and work product privileges
against any party, (iii) if the Parent Group, on the one hand, and the
Executive, on the other hand, are adverse parties in a litigation and such
information is reasonably pertinent thereto or (iv) if the Parent Group
reasonably determines that such information should not be disclosed due to its
competitively sensitive nature.  The Parent Group 

 

19

--------------------------------------------------------------------------------

 



may require the Executive and his representatives to enter into a
confidentiality agreement or other similar agreements before providing any of
the foregoing information or access.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





 

20

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRINSEO LLC

 

By: /s/ Angelo N. Chaclas

Name: Angelo N. Chaclas

Title:  SVP, CLO, CCO & Corporate Secretary

TRINSEO S.A.

 

By: /s/ Stephen Zide

Name: Stephen Zide

Title:  Chairman

EXECUTIVE

 

By: /s/ Frank A. Bozich

Name: Frank A. Bozich

 

 

 

 

 

 

 

 

 

 

 

Exhibit A – GENERAL RELEASE

 

 

 

 



 

21

--------------------------------------------------------------------------------

 



EXHIBIT A

 

GENERAL RELEASE

 

I, <NAME>, in consideration of and subject to the performance by Trinseo US
Holding, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement, dated as of <DATE> (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective “Affiliates” (as defined in the Agreement) and all
present, former and future directors, officers, employees, successors and
assigns of the Company and its Affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1. I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 8 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

 

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort,  or  under  common  law; or
arising under any policies, practices or procedures of the

A-1

 

--------------------------------------------------------------------------------

 



Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any right to the
Accrued Benefits or claims for indemnity, contribution, advancement or defense
as provided by and in accordance with the terms of the Company by-laws, articles
of incorporation, liability insurance coverage, or applicable law.

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.





A-2

 

--------------------------------------------------------------------------------

 



 

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

 

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

 

11. I hereby acknowledge that Sections 8, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21,
and 24 of the Agreement shall survive my execution of this General Release.

 

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims: (a) arising out of any breach by the Company or by any Released Party
of the Agreement after the date hereof; (b) that cannot be released as a matter
of law, including my rights to COBRA, workers compensation, and unemployment
insurance (the application of which shall not be contested by the Company);
and/or (c) to accrued, vested benefits under any employee benefit, stock,
savings, insurance, or pension plan of the Company.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:



A-3

 

--------------------------------------------------------------------------------

 



 

1.



I HAVE READ IT CAREFULLY;

 

2.



I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.



I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.



I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.



I HAVE HAD AT LEAST [21][45]  DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

6.



I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.



I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.



I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

SIGNED:DATED: 

Name:

A-4

 

--------------------------------------------------------------------------------